DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #04-008
December 14, 2004
Dear State Medicaid Director:
The purpose of this letter is to clarify the procedures for assuring that Medicaid enrolled
children who are eligible for the Vaccines for Children (VFC) Program (i.e., children
younger than 19 years of age) receive their influenza shots. We want to stress that
Medicaid providers should be vaccinating high priority VFC-eligible, Medicaid enrolled
children with influenza vaccine they have on hand, regardless of whether the vaccine is
available under the VFC program, when children present themselves at the provider’s
office. We also want to assure that Medicaid providers are appropriately reimbursed for
the flu vaccines they provide to VFC-eligible, Medicaid enrolled children and that State
Medicaid agencies receive federal reimbursement at the usual matching rate when
appropriate.
The Advisory Committee on Immunization Practices (ACIP), an advisory committee to
the Secretary of Health and Human Services and the Centers for Disease Control and
Prevention (CDC), has identified the following high priority children to be vaccinated
against influenza this year under the VFC Program:









Children aged 6 months through 23 months.
Children and adolescents aged 2 through 18 years with chronic disorders of the
pulmonary or cardiovascular systems, including asthma.
Children and adolescents aged 2 through 18 years who have required regular
medical follow-up or hospitalization during the preceding year because of
chronic metabolic diseases (including diabetes mellitus), renal dysfunction,
hemoglobinopathies, or immunosuppression (including immunosuppression
caused by medications or by human immunodeficiency virus [HIV]).
Children and adolescents aged 2 through 18 years who are receiving long-term
aspirin therapy and may therefore be at risk for developing Reye syndrome after
influenza.
Children and adolescents aged 2 through 18 years who are residents of nursing
homes and other long-term care facilities that house persons at any age who have
chronic medical conditions.
Adolescent females aged <19 years who will be pregnant during the influenza
season.
Children and adolescents aged 2 through 18 years who are household contacts or
out-of-home caregivers of children aged <6 months.

Page 2 – State Medicaid Director
Many Medicaid providers will receive influenza vaccine from both the VFC Program and
private sources. Medicaid providers with vaccine from both sources should take care to
use the VFC vaccine only for federally vaccine-eligible high priority children and
privately purchased vaccine for non-VFC-eligible high priority children. However, in the
event a Medicaid provider does not have VFC supply on hand to vaccinate a high priority
VFC-eligible Medicaid enrolled child, the provider should use vaccine from private
stock, if available. The provider should not turn away, refer or reschedule that child for a
later date, if vaccine is available. In instances where a VFC-eligible Medicaid child is
vaccinated from private stock, the provider could either provide a replacement dose if
VFC vaccine becomes available on a timely basis during this influenza season or, if no
future VFC shipments are expected on a timely basis, bill the state Medicaid program
directly for the vaccine itself and for administering the vaccine. The state Medicaid
program will reimburse the Medicaid provider for both the vaccine as well as for
administering the vaccine to high priority VFC-eligible Medicaid enrolled children and
the Centers for Medicare & Medicaid Services (CMS) will match the state’s expenses at
the usual federal matching rate. Please note that Medicaid payment applies to
vaccinations received by VFC-eligible Medicaid enrolled children but not to other
federally vaccine-eligible children (i.e., American Indians/Alaska Natives, uninsured, and
underinsured children served in a federally qualified health center or rural health center)
who are not also enrolled in Medicaid.
There may be some instances where a Medicaid provider needs to borrow vaccine from
VFC stock in order to vaccinate high priority, privately insured children. The VFC
Program has a policy of allowing VFC/Medicaid providers to borrow limited VFC
influenza vaccine doses to vaccinate such individuals as long as such loan/borrowing is
adequately documented and the doses are replaced on a timely basis. Therefore, it is
important that a Medicaid provider should only vaccinate a high priority, privately
insured person using VFC vaccine, if the provider expects a shipment of private vaccine
in the coming weeks that will replace the VFC vaccine borrowed and the provider has
enough VFC doses available to assure that no VFC-eligible children will be turned away
in the meantime.
Providers with insufficient influenza vaccine supply to vaccinate their high priority
Medicaid children should contact their state and local health departments to determine if
additional vaccine is available to order and to seek guidance regarding any efforts to
reallocate vaccine among providers. If these providers are out of all vaccine stock, they
should refer their Medicaid enrolled patients to other Medicaid providers in the
community if they know these providers have influenza vaccine in stock.
Because there is increased demand for influenza vaccine this season, Medicaid providers
should: ensure that parents/guardians and patients are educated about the benefits and
risks of vaccination in a culturally appropriate manner and in understandable language;
follow appropriate procedures for vaccine storage, handling, and documentation of
vaccine administration; have systems in place to outreach to high priority Medicaid

Page 3 – State Medicaid Director
enrolled children; and remind parents/guardians of high priority children due for
vaccination, including children requiring a second dose of influenza vaccine.
Medicaid enrolled children under the age of 19 are VFC-eligible and are the focus of the
above discussion. However, under the Early and Periodic Screening, Diagnostic, and
Treatment (EPSDT) services/benefit, Medicaid enrolled children under 21 years of age
are required to be vaccinated based on the ACIP recommendations. Therefore, States
also must cover and reimburse for influenza vaccinations provided to Medicaid enrolled
children ages 19 and 20 years of age who fall into an ACIP high priority group. (CDC's
Web site at www.cdc.gov/nip/flu identifies the high priority groups of children and adults
recommended by the ACIP for influenza vaccination this season.) Note also that states
that cover influenza vaccinations for adults 21 years of age or older as an optional
Medicaid benefit should refer to the CDC website. Except as noted previously, private
vaccine stock should be used to vaccinate high priority Medicaid enrolled persons who
are not eligible for the VFC Program.
Please address any questions to Ms. Jean Sheil, Director of the Family and Children’s
Health Program Group at 410-786-5647. Please note that CDC has concurred with the
contents and message in this letter.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 4 – State Medicaid Director
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

